t c memo united_states tax_court frances l and gary l rambacher petitioners v commissioner of internal revenue respondent docket no filed date paul g croushore for petitioners andrew m winkler for respondent memorandum opinion goldberg special_trial_judge this case was heard pursuant to sec_7443a and rule sec_180 sec_181 and sec_182 respondent determined additions to petitioners’ federal_income_tax for the unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure year in the amount of dollar_figure under sec_6653 and for percent of the interest due on the underpayment of income_tax assessed in the amount of dollar_figure pursuant to sec_6653 attributable to adjustments in the underlying partnership proceedings which resulted in automatic adjustments to petitioners' income pursuant to the provisions of the tax equity fiscal responsibility act of tefra publaw_97_248 96_stat_324 the issue for decision is whether petitioners are liable for additions to tax for negligence or intentional disregard of rules or regulations petitioners concede that the statute_of_limitations does not bar an assessment with respect to some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioners resided in ironton ohio at the time that they filed their petition references to petitioner are to gary l rambacher in petitioner received a solicitation to purchase an interest in a limited_partnership barrister equipment associates series ninety eight series petitioner received a private_placement memorandum and offering summary for series petitioner received a private_placement memorandum and offering summary for barrister equipment associates serie sec_124 serie sec_124 as well petitioner contacted robert gold a general_partner involved with the promotion of the barrister partnerships in response to his inquiries petitioner received another brochure that apparently addressed his remaining questions about the barrister partnerships the record includes private_placement memoranda for series and serie sec_124 and the offering summary for barrister equipment associates serie sec_115 serie sec_115 the parties have stipulated that the offering summary for serie sec_115 is essentially the same as the offering summaries for series and serie sec_124 according to the various materials the partnerships were organized to lease literary properties for publication distribution and sale the private_placement memoranda stated that the offerings were exempt from registration with the securities_and_exchange_commission in addition both warned that investment in the securities offered involved a high degree of risk and should not be purchased by anyone who could not afford the loss of their entire investment the offering summary included a chart identified as a typical illustration of anticipated federal tax aspects for a full unit investor for a taxpayer in the 50-percent tax_bracket a full unit investment was projected to yield a tax savings of times the amount of cash invested in the first year and a tax savings of twice the amount of cash invested in the second year under the lease agreements entered into by the partnerships the partnerships were required to pay both a fixed rent and a variable rent during the first lease years the offering memoranda for series and serie sec_124 include summaries of lease payments and cash-flow analyses for the partnerships the first part of the cash-flow analyses reflected the projected cash generated on the initial printings of the book properties based on net sales the gross retail sales less the distributors discount less rent these analyses projected cash to partnership totaling dollar_figure and dollar_figure for series and serie sec_124 respectively the analyses however failed to reduce cash for the fixed rent payments in the first years fixed rents totaling dollar_figure and dollar_figure were payable by series and serie sec_124 respectively further the offering summaries warned that although a cash-flow analysis was included in the offering materials no representations or warranties were intended or should have been inferred as to any economic return the offering memorandum disclosed that the capital contributions of the partners would be used in part to pay the fixed rents in the first years the private_placement memorandum for series stated in order for the partnership to realize sufficient revenues from sales of the books after the payment of distribution costs to satisfy the lease payments for the book properties relating to each literary work a very substantial number of books will have to be sold the number of books required to be sold to return a profit to the partnership in almost all cases greatly exceeds the industry average accordingly there is a high degree of probability that exploitation of the book properties relating to any one of the literary works will not yield a profit to the partnership and that an investor may not recoup all or any portion of his cash investment in the partnership similarly the memorandum for serie sec_124 stated although the appraisals support the value of properties on both the lessor and partnership levels there is no guarantee that all or any of the books or disks will achieve the level of sales necessary to result in partnership profits the services contractors have agreed to use their best efforts but are not bound by any minimum performance requirement in addition the private_placement memoranda for series and serie sec_124 included unsigned proposed tax opinion_letters the letter for series cautions although the opinions may be deemed an indication of the fair_market_value of the book properties they will be estimates only and cannot be regarded as definitive with respect thereto it is highly likely that unless a book achieves substantial sales the irs will not agree with the appraised value therefor we have made no independent investigation as to the fair_market_value of any of the book properties petitioner decided to invest in series and serie sec_124 based upon the information contained in the offering materials his review of these materials primarily focused on the cash-flow analyses and the proposed tax opinion_letters petitioners invested dollar_figure in series in and in they invested dollar_figure in serie sec_124 petitioners invested with others in the partnerships through ab trust and equipment investors which were listed as the partners on the schedules k-1 issued by the partnerships prior to investing in the barrister partnerships petitioners did not have any knowledge about the book publishing industry petitioner is a certified_public_accountant with years of experience in public accounting mrs rambacher is an accountant and helps petitioner in his accounting practice the bulk of petitioner's practice is devoted to tax and accounting work petitioners had some prior investment experience before investing in the barrister partnerships their tax returns for the years in issue reflect dividend income_interest income and capital_gains from sales of stock petitioner offered some advice to a few investors concerning the barrister partnerships and received fees from these persons for his analysis of financial data pertaining to the partnerships petitioner received a monetary rebate from barrister for securing other investors including his mother and brother in the partnerships the partnership returns for series and serie sec_124 reported partnership losses and investment_tax_credit itc basis in the following amounts series loss itc basis dollar_figure dollar_figure big_number big_number serie sec_124 big_number big_number big_number big_number the schedules k-1 issued for ab trust and equipment investors reflect the following allocations series loss itc basis dollar_figure dollar_figure big_number big_number serie sec_124 big_number big_number big_number big_number on their return petitioners claimed flow-through losses of dollar_figure from their interests in series and serie sec_124 on schedule e of their return petitioners claimed net losses of dollar_figure and dollar_figure identifying barrister equip as the source of the losses and listing a corresponding partnership identification_number for each loss on form_3468 of their return and for purposes of computing the investment_tax_credit petitioners listed total qualified_investment in the amount of dollar_figure petitioners claimed entitlement to a tentative investment_tax_credit of dollar_figure subject_to a tax_liability limitation of dollar_figure for on date petitioner filed form_1045 application_for tentative refund claiming an investment_tax_credit carry back of dollar_figure from against their tax_liability for respondent sent separate notices of beginning of administrative_proceeding at the partnership level nbapp and notices of final partnership administrative adjustments fpaa for tax years and for series to petitioners respondent also sent separate nbapp's and fpaa's for the tax years and of serie sec_124 to petitioners the court entered a stipulated decision in the underlying partnership proceeding anderson equip associates v commissioner at docket no on date the decision provided that the losses claimed by series for and and serie sec_124 for and were not allowed and that the amount of qualified_investment property held by series and serie sec_124 was zero for the aforementioned years as well pursuant to sec_7481 that decision became final on date and thereafter respondent assessed taxes against petitioners for and as computational adjustments on date respondent issued a notice_of_deficiency to petitioner for sec_6653 provides for an addition_to_tax equal to percent of any underpayment if any part of the underpayment is due to negligence or intentional disregard of rules or regulations sec_6653 provides for an addition_to_tax in the amount of percent of the interest payable on the portion of any underpayment_of_tax which is attributable to negligence or intentional disregard of rules or regulations negligence is defined as the lack of due care or the failure to do what a reasonable and ordinarily prudent person would do under the circumstances 85_tc_934 petitioners bear the burden of proving that no part of the underpayment for the year in issue was due to negligence or intentional disregard of rules or regulations rule a 58_tc_757 petitioners contend that they exercised due care with respect to their investment in the barrister partnerships because they reasonably relied upon the information contained in the offering materials petitioners also contend that they were not negligent because they reasonably expected that the partnerships might be profitable petitioners do not assert that they relied on any representations as to the tax treatment of the items passed through to them by the partnerships rather their argument seems to be that if they were not imprudent in investing in the partnerships then they were not negligent in claiming the deductions and investment_tax_credit basis flowing therefrom assuming arguendo that we agreed with this conclusion petitioners have not established that they acted reasonably with respect to their investments in series and serie sec_124 petitioner testified that he completed a substantial evaluation of the potential profitability of the barrister partnerships petitioner however relied solely on the information contained in the offering materials particularly the cash-flow analyses reliance on representations by insiders promoters or offering materials has been held an inadequate defense to negligence 91_tc_524 89_tc_849 affd 904_f2d_1011 5th cir affd 501_us_868 coggin v commissioner tcmemo_1993_209 affd 71_f3d_855 11th cir klieger v commissioner tcmemo_1992_734 in addition a thorough review of the materials indicates that the cash-flow analyses were incomplete and could not be relied on as projections of income or loss or profitability of the partnerships furthermore the offering materials contained numerous warnings and risks petitioner testified that he thought the tax opinion_letters were conservative but he gave no explanation for his conclusion we think that the cautionary statements in the materials would have alerted a reasonable investor that the projected cash-flow deductions and credits of the partnership were questionable see estate of hogard v commissioner tcmemo_1997_174 petitioner testified that he talked with bob gold a general_partner in one of the barrister entities however petitioner could not recall the content of the conversations most if not all of the conversations occurred subsequent to petitioners' investment in the barrister partnerships and apparently concerned the administrative proceedings at the partnership level thus it does not appear that such action was aimed at monitoring petitioners' investment see eg 902_f2d_380 5th cir revg tcmemo_1988_408 in addition petitioners argue that they acted in good_faith and disclosed sufficient information on their return and therefore no additions should apply under sec_6653 petitioners rely on 72_tc_1209 affd 661_f2d_76 6th cir 30_tc_10 affd 267_f2d_853 7th cir 8_tc_292 and cryder v commissioner tcmemo_1977_103 petitioner's reliance is misplaced petitioners did not provide sufficient information to apprise respondent of their position on their return in fact there is no reference on petitioners' return to the barrister partnerships in respect of petitioners' claimed itc we do not believe that the mere listing of tax identification numbers of the partnerships on schedule e of their return constitutes sufficient information to apprise respondent that there was any issue with petitioners' treatment of the itc finally petitioners argue that respondent has forced petitioners to petition this court in an attempt to discern the basis for the deficiencies asserted against them petitioner's argument seems to be that respondent should be equitably estopped from assessing the deficiencies petitioners contend that they have made repeated attempts to find out the basis for respondent's position on the basis for the additions starting as far back as or from the record it does not appear that respondent has misled petitioners petitioners were informed of the partnership proceedings the additions to tax were not determined until after the partnership proceedings were completed respondent could not give petitioners any explanation for the additions as far back as or petitioners argue that 45_f3d_396 10th cir revg in part and remanding tcmemo_1992_ supports their position petitioners' reliance on fisher v commissioner supra is also misplaced that case involved a request for a waiver of additions to tax under sec_6661 based on the record the court_of_appeals found that the commissioner had not issued a denial with respect to the request but instead had issued a notice_of_deficiency the court_of_appeals reasoned that this court could not have determined whether the commissioner had abused his discretion in denying the waiver because no formal denial had ever been made therefore the case was remanded and the commissioner was ordered to reconsider the request for waiver and provide a written explanation for the decision the court did not hold that the commissioner's failure resulted in waiver of the addition_to_tax we have considered all of the arguments and contentions presented by petitioners and to the extent not discussed above we have found them to be without merit or not relevant respondent’s determination is sustained to reflect the foregoing decision will be entered for respondent
